Name: Commission Decision No 1395/78/ECSC of 23 June 1978 amending Decision No 3002/77/ECSC requiring dealers in iron and steel products to comply with pricing rules
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  prices;  iron, steel and other metal industries
 Date Published: 1978-06-24

 Avis juridique important|31978S1395Commission Decision No 1395/78/ECSC of 23 June 1978 amending Decision No 3002/77/ECSC requiring dealers in iron and steel products to comply with pricing rules Official Journal L 167 , 24/06/1978 P. 0060 - 0060COMMISSION DECISION No 1395/78/ECSC of 23 June 1978 amending Decision No 3002/77/ECSC requiring dealers in iron and steel products to comply with pricing rules THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 47, 61, 64, 80, 86 and 95 thereof, Whereas, under Commission Decision No 3002/77/ECSC of 28 December 1977 (1), Community iron and steel dealers making sales of concrete reinforcing bars, merchant bars and hot-rolled wide strips are required to charge prices which are not lower than the Community producers' list prices ; whereas, the iron and steel dealers are also required to certify in respect of each sale that the prices agreed conform to the prices resulting from this Decision ; whereas these obligations have been limited to ex-stock sales by iron and steel dealers; Whereas, in order to achieve the aim of these measures, these obligations on iron and steel dealers should be extended to cover sales involving the direct delivery of goods from the producer to the customer of the iron and steel dealer (direct transactions); Having consulted the Consultative Committee and obtained the assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision No 3002/77/ECSC is hereby amended to read as follows: "Article 1 Community iron and steel dealers making direct or ex-stock sales of concrete reinforcing bars, merchant bars or hot-rolled wide strips in their own name and on their own account shall be required to charge for such products prices which are not lower than the Community producers' list prices, taking account of all reductions and increases included therein and of the conditions of sale." Article 2 Article 2 of Decision No 3002/77/ECSC is hereby amended to read as follows: "Article 2 The obligation under Article 1 shall apply to all direct or ex-stock sales of the products in question within the Community irrespective of their origin." Article 3 Article 3 of Decision No 3002/77/ECSC is hereby amended to read as follows: "Article 3 Iron and steel dealers shall arrange for deliveries of concrete reinforcing bars, merchant bars and hot-rolled wide strip to be accompanied by a certificate testifying that the invoice prices conform to the prices specified in Article 1. Such certificate shall show the origin, destination, tonnage and order number, and shall be drawn up in accordance with the model annexed hereto." Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1978 For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 352, 31.12.1977, p. 8.